Title: From Alexander Hamilton to Sharp Delany, 17 October 1789
From: Hamilton, Alexander
To: Delany, Sharp


Treasury DepartmentOctober 17th 1789
Sir
As some of the Circular Letters to the Collectors of the Different Ports containing an Instruction to receive Notes of the Bank of New York, as well as of that of North America—may have been sent to you among others, either through hurry, or from its having been blended with other matters which were equally applicable to you—You will be pleased to understand that so much of any such instruction as relates to the Notes of New York is inapplicable to you, being inconsistent with the arrangements taken with the Bank of North America.
I am   Sir   Your Obedient Servant
A HamiltonSecy of the Treasury
Sharp Delany EsquireCollector of the CustomsFor Philadelphia
